DETAILED ACTION
Reissue
The present reissue application is directed to US 8,983,299 B2 (“299 Patent”). 299 Patent
issued on March 17, 2015 from application 13/919,358 filed on June 17, 2013. 299 Patent claims
foreign priority under 35 U.S.C. 119 (a)-(d) to KR-10-2012-0071361 filed on June 29, 2012. The
certified copy of the Korean application has been filed in application 13/919,358.
This application is a continuation of parent reissue application 16/179,398 filed on the present application was filed on November 2, 2018, now RE48,423 E, which is a continuation of reissue application 14/965,196 filed on December 10, 2015, now US RE47,168 E. To the best of Examiner’s knowledge, no other reissue or reexamination proceedings directed to 299 Patent are currently pending.
This application was filed on January 7, 2021. Since this date is after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions. This application presents broadened claims, which are permitted because Applicant demonstrated an intent to broaden within the statutory two-year period (see parent reissue application 14/965,196). Furthermore, this application is being examined under the pre-AIA  first to invent provisions.
The most recent amendment was filed on January 7, 2021. The status of the claims is:
Claims 1-20: Canceled
Claims 21-34: New
This is a first, non-final action.
References and Documents Cited in this Action
299 Patent (US 8,983,299 B2)
Bhardwaj (US 8,032,383 B1)
Sureka (US 2009/0030681 A1)
Dacosta (US 2008/0103780 A1)
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “second device” that is controlled by the first device (e.g., see independent claims 21, 27, and 32) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-26 and 32-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 21-26 and 32-34 recite a “display apparatus comprising…a controller configured to: based on a user voice input received from the first device through the communicator, perform voice recognition associated with the user voice input and generate response information” (see independent claims 21 and 32). This limitation is not described or supported by 299 Patent.
More specifically, 299 Patent discloses display apparatus 100 comprising controller 130, but the controller in the display apparatus does not perform voice recognition. Instead, 299 Patent consistently discloses that a server performs voice recognition, wherein the display apparatus includes a communicator 120 to merely send a voice input signal to the server and receive the corresponding output information from the server:

    PNG
    media_image1.png
    93
    436
    media_image1.png
    Greyscale

(299 Patent, column 2, lines 59-63)

    PNG
    media_image2.png
    163
    431
    media_image2.png
    Greyscale

(299 Patent, column 11, lines 33-41)

    PNG
    media_image3.png
    54
    442
    media_image3.png
    Greyscale

(299 Patent, column 18, lines 37-39)
Figures 2 and 3 of 299 Patent also clearly show that in the disclosed embodiments and modes, display apparatus 100 performs “Transmit user voice” (see steps S5, S16, S55, and S66) while server 300 performs the actual voice recognition, i.e., “Convert user voice into text information” (see steps S6, S17, S56, and S67):

    PNG
    media_image4.png
    367
    473
    media_image4.png
    Greyscale


299 Patent does not disclose any embodiment wherein the voice recognition is not performed by a server. Therefore, claims 21-26 and 32-34 are not described in 299 Patent such that one in the art would understand that the inventor had possession of the claimed invention at the time the application was filed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claims 21, 24, 27, 30, 32, and 33 recite “a second signal” or “the second signal” one or more times in each claim. These limitations are indefinite because it is unclear whether the claims include another (i.e., “first”) signal in addition to the second since no other signal is explicitly recited. 
Claims 22, 23, 25, 26, 28, 29, 31, and 34 depend on independent claims 21, 27, and 32 and are also rejected under 35 U.S.C. 112(b) for the same reason.
Claim Rejections - 35 USC § 251
Claims 21-26 and 32-34 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought. The added material which is not supported by the prior patent is as follows:
A “display apparatus comprising…a controller configured to: based on a user voice input received from the first device through the communicator, perform voice recognition associated with the user voice input and generate response information” (see independent claims 21 and 32).
299 Patent discloses display apparatus 100 comprising controller 130, but the controller in the display apparatus does not perform voice recognition. Instead, 299 Patent consistently discloses that a server performs voice recognition, wherein the display apparatus includes a communicator 120 to merely send a voice input signal to the server and receive the corresponding output information from the server. See 299 Patent, column 2, lines 59-63; column 11, lines 33-41; and column 18, lines 37-39. Figures 2 and 3 of 299 Patent also clearly show that in the disclosed embodiments and modes, display apparatus 100 performs “Transmit 
Claims 21-26 and 32-34 are also rejected under 35 U.S.C. 251 for not being the same invention as that disclosed as being the invention in the original patent. See MPEP 1412.01 and also Antares Pharma Inc., v. Medac Pharma Inc. and Medac GMBH, 771 F.3d 1354, 112 USPQ2d 1865 (Fed. Cir. 2014).
More specifically, new claims 21-26 and 32-34 are directed to an invention including a display apparatus comprising a controller configured to, based on a user voice input received from the first device through the communicator, perform voice recognition associated with the user voice input and generate response information. This invention is not clearly and unequivocally disclosed in the specification as a separate invention with the claimed combination of features. On the contrary, 299 Patent does not disclose this invention at all (i.e., the invention including a controller in a display apparatus that performs voice recognition). All of the embodiments disclosed in 299 Patent are directed to voice recognition functions being performed by a server, with the display apparatus merely transmitting inputs to such a server and receiving outputs from it. 
299 Patent discloses display apparatus 100 comprising controller 130, but the controller in the display apparatus does not perform voice recognition. Instead, 299 Patent consistently discloses that a server performs voice recognition, wherein the display apparatus includes a communicator 120 to merely send a voice input signal to the server and receive the corresponding output information from the server. See 299 Patent, column 2, lines 59-63; 

    PNG
    media_image4.png
    367
    473
    media_image4.png
    Greyscale

Figure 11, “a flowchart illustrating a method of controlling a display apparatus,” also discloses that the display apparatus sends and transmits the user voice information but does not perform voice recognition itself:

    PNG
    media_image5.png
    446
    403
    media_image5.png
    Greyscale

299 Patent does not disclose any embodiment wherein the voice recognition is performed by the display apparatus as claimed and instead, consistently discloses throughout the specification and drawings that all voice recognition is performed by a server. Therefore, claims 21-26 and 32-34 are drawn to an invention comprising a newly claimed combination of features that are not disclosed as an invention separate from the original invention and do not satisfy the original patent requirement of 35 U.S.C. 251.
Allowable Subject Matter
Claims 27-31 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
Bhardwaj generally discloses, among other things, a speech service 730 that receives a user voice 778 from a first device (i.e., voice application infrastructure 20) and obtains a signal 
Sureka generally discloses (Figure 1) a display apparatus (i.e., set top box STB 104 and TV 106) that communicates with a first device (i.e., remote 102). Sureka discloses that a user voice is digitized at the first device 102, sent to STB 104, and then sent to a server (e.g., voice application facility 114; paragraphs [0017]-[0020]). Server 114 performs a voice recognition function and transmits a control signal to STB 104 (paragraph [0023]; see also steps 514 and 516 in Figure 5).
Dacosta generally discloses (Figure 1) a display apparatus (i.e., TV 14) that communicates with a first device (i.e., remote 12). Dacosta discloses that a user voice is digitized at the first device 12, sent to the display apparatus 14, and then sent to a server 32 (paragraphs [0012]-[0016]). Server 32 performs a voice recognition function (e.g., step 48 in Figure 2) and transmits a control signal to display apparatus 14 (e.g., step 50 in Figure 2).
However, the prior art does not specifically disclose or fairly teach a method including the combination of all of the elements, steps, and limitations recited in claims 27-31 (as well as the claims may be understood with respect to 35 U.S.C. 112(b) and including all of the limitations of any respective parent claims), particularly including:
transmitting, to the first device by the display apparatus using a first communication method, a signal corresponding to the obtained control command information, causing the first 
Conclusion
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which this reissue application is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application. These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).
Any inquiry concerning this communication or earlier communications from the examiner, or as to the status of this proceeding, should be directed to Examiner Christina Leung at telephone number (571) 272-3023; the Examiner’s supervisor, SPE Timothy Speer at (313) 446-4825; or the Central Reexamination Unit at (571) 272-7705.

/CHRISTINA Y. LEUNG/            Primary Examiner, Art Unit 3991                                                                                                                                                                                            


/DEANDRA M HUGHES/            Reexamination Specialist, Art Unit 3992                  

/TIMOTHY M SPEER/            Supervisory Patent Examiner, Art Unit 3991